Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17071367 filed on 10/15/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application KR 10-2019-0128524, filed 10/16/2019 (Korea).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are not acceptable for examination purposes.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “ a fourth magnetic member and a fifth magnetic member disposed on a third side surface which shares one corner with the second side surface of the driving assembly, and configured to reciprocate in the second direction or the third direction, wherein the housing assembly further includes: a fourth coil disposed to face the fourth magnetic member; a fifth coil disposed to face the fifth magnetic member; and a third position sensor interposed between the fourth coil and the fifth coil” recited in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Claim 18 depends on claims 14, 15, and 16, which already recite five distinct magnets and coils and three position sensors, therefore no figures include drawings that would amount to sixth magnet and coil, and fourth position sensor. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation phrase regarding first position sensor “wherein the first position sensor is disposed to be partially overlapped with a first virtual expansion area formed by expanding the first magnetic member in a direction that uniformly maintains spacing from the first coil” in last 4 lines of the claim. However, this phrase limitation is confusing because it is unclear how it can be understood and treated? Specifically, it is unclear what is mean by limitation that “first position sensor is disposed to be partially overlapped with a first virtual expansion area”  that is “formed by expanding the first magnetic member in a direction that uniformly maintains spacing from the first coil”? For example, is this area two-dimensional area or 3-dimensional space, and how can the magnetic element expand into such virtual area? Is this area virtual or real area, and how can position  sensor overlap with such “area”? Assuming that area is formed somehow by expanding the first magnetic member in some direction that uniformly maintains spacing from the first coil, it is unclear what direction is direction that “uniformly maintains spacing from the first coil”? How is the spacing define from coil to what other element? How uniform or constant is this spacing maintained? How long is this spacing maintained? What direction needs to be considered for this overlap of the position sensor with some area? Lastly, the recited expansion area is further unclear given that it need to be formed by expanding the first magnetic member in the direction that uniformly maintains spacing from the first coil, but that direction would be disrupted by overlapping with the position sensor and would not be uniformly maintaining spacing from the first coil?  For the purposes of examination the above limitation will be treated broadly, such that overlap can be in any direction with some area that can be 2- or 3-dimensional area, formed by extending the limits of first magnet into any spacing direction which is partially uniform and maintained so at least to an extent. It is suggested to amend the claim for clarity, and provide explanations in order to overcome the above noted indefiniteness issues. 
Claims 2-13 depend on claim 1 and therefore inherit the same issues. 
Claim 14 similarly recites the phrase limitation “wherein the position sensor is disposed to be partially overlapped with a virtual expansion area formed by expanding the magnetic member in a direction that uniformly maintains a specific spacing from the coil in last four lines of the claim, and is confusing for the same reasons as claim 1. Hence, for the purposes of examination the above limitation will be treated broadly, such that overlap can be in any direction with some area that can be 2- or 3-dimensional area, formed by extending the limits of magnet into any spacing direction which is uniform and maintained at least to an extent. It is suggested to amend the claim for clarity, and provide explanations in order to overcome the above noted indefiniteness issues. 
Claims 15-20 depend on claim 14 and therefore inherit the same issues. 
Claims 2, 3, 15-16 and 18 similarly recite the limitation phrase regarding second/third position sensor “wherein the second/third (and first/second, or third/fourth)  position sensor is disposed to be partially overlapped with a second/third (and first/second, or third/fourth) virtual expansion area formed by expanding the second or third/fourth or fifth magnetic member (and first/second, or third/fourth) in a direction that uniformly maintains spacing from the second or third/ fourth or fifth coil (and first/second, or third/fourth)” in last 4 lines of the claim 2 and 3, and 15-16. Claims 2 and 3, 15-16 are this interpreted and treated in the same fashion as claim 1. It is suggested to amend the claims for clarity, and provide explanations in order to overcome the above noted indefiniteness issues. 
Claims 5-10 are directed to a camera module apparatus and depend on claims 1, 2 and 3 reciting in details the structures of camera module, but many of the limitations of claims 5-10 are method steps and procedures of operation and using said apparatus and its control circuit. However, it is unclear how can control circuit perform these method steps and procedures, and what units, modules and other structures are needed for such operation and configuration? These steps will be interpreted in terms of the structural limitations recited and that they imply to the extent understood by the examiner and only the structural limitations therein will be given patentable weight, such as all recited structures of the camera module operating with control circuit to provide full configuration for operation of auto focusing as well as optical image stabilization functionalities. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).(See MPEP 2173.05(p) sec. II). It is suggested to amend the claims and provide explanations if different interpretation and treatment is sought and to overcome the above noted indefiniteness issues. Claim 11 depends on claim 7 and therefore inherits the same issues. 
Claim 15 recites the limitations for “a first magnetic member”, “a first coil” and “a first position sensor”. However, all these claim limitations are confusing, because are essentially the same limitations as for “one magnetic member” “a coil” and “a position sensor” as recited in base claim 14. Hence it is unclear is the above limitations for the “first” elements are the same or different from the equivalent elements recited in the base claim, or if they are duplicate, or parts of those elements or completely different elements? It is suggested to amend the claim or provide explanations in order to remove the indefiniteness issues. Claims 16-20 depend on claim 15 and therefore inherit the same issues. 
Moreover, claims 16 and 18 further introduce “second, third, fourth and fifth” of magnetic elements and coils as well as second and third position sensor. However, it is unclear how these should be interpreted given that the disclosure and the drawings include a total of five different magnets and coils and a total of three position sensors. For the purposes of examination, the above limitations will be treated to correspond same or equivalent elements as recited in the base claim 14. It is suggested to amend the claim (at least 15) and provide explanations if different interpretations are sought and to remove the indefiniteness issues. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim US 20170139225 A1.
In regard to independent claim 1, Lim teaches (see Figs. 1-15) a camera module (lens driving apparatus and camera module, see Abstract, e.g. paragraphs [03, 09-23, 67-74, 90-100, 132-144]) comprising: 
a housing assembly (housing 120 and board 130, paragraphs [67, 95], Fig. 2); 
a driving assembly received in the housing assembly (lens driving apparatus 500 within 120, 130, paragraphs [67-72]); and 
a lens assembly received in the driving assembly and including at least one lens aligned in a first direction (lens barrel 200 with pl. of lenses on optical axis in z direction in 500 to be moved by 500, see Fig. 2 paragraphs [67-73]), 
wherein the driving assembly (500) includes: 
a first magnetic member fixed to one side surface of the driving assembly and driven in the first direction (magnet 320a,b on side surface of carrier 310 of focus adjustment (AF) unit 300 of 500, driven in z-direction, paragraphs [89-100,120-122], Figs. 2-5), 
wherein the housing (120,130) assembly includes: 
a first coil disposed to face the first magnetic member and configured to generate a magnetic field in response to a first signal to drive the first magnetic member (i.e. coil 330a,b driving magnet 320a for focus adjustment given signal from Driver IC, paragraphs [90-97, 116-122]), Figs. 2-5); and 
a first position sensor disposed at one side of the first coil and configured to measure a position of the first magnetic member (as AF position sensor 360 on side of 330a,b paragraphs [113-117,124-127], Figs 2-6), and 
wherein the first position sensor (360) is disposed to be partially overlapped with a first virtual expansion area formed by expanding the first magnetic member in a direction that uniformly maintains spacing from the first coil (i.e. as 360 positioned to side of first coil and overlapping with space formed around magnet 320a or 320b in direction providing spacing from 320a,b, see in Figs. 2-6, paragraphs [113-117,124-127], and in light of 112(b) rejections and treatment from 112 section above).  
In regard to independent claim 14, Lim teaches (see Figs. 1-15) a camera module (lens driving apparatus and camera module, see Abstract, e.g. paragraphs [03, 09-23, 67-74, 90-100, 132-144]) comprising: 
a housing assembly (housing 120 and board 130, paragraphs [67, 95], Fig. 2); 
a driving assembly received in the housing assembly (lens driving apparatus 500 within 120, 130, paragraphs [67-72]); and 
a lens assembly received in the driving assembly and including at least one lens (lens barrel 200 with pl. of lenses on optical axis in z direction in 500 to be moved by 500, see Fig. 2 paragraphs [67-73]), 
wherein the driving assembly (500) includes: 
at least one magnetic member fixed to one side surface of the driving assembly and moving in at least one direction (e.g. magnet 320a,b on side surface of carrier 310 of focus adjustment (AF) unit 300 of 500, driven in z-direction, paragraphs [89-100,120-122], Figs. 2-5), 
wherein the housing (120,130) assembly includes: 
a coil disposed to face the magnetic member (i.e. coil 330a,b facing driving magnet 320a,b for focus adjustment given signal from Driver IC, paragraphs [90-97, 116-122]), Figs. 2-5); and 
a position sensor disposed at one side of the first coil and configured to measure an intensity of a magnetic field from the magnetic member (as AF position sensor 360 on side of 330a,b measuring changes in magnetic field by moving magnet 320a,b, see paragraphs [113-117,124-127], Figs 2-6), and 
wherein the position sensor (360) is disposed to be partially overlapped with a virtual expansion area formed by expanding the magnetic member in a direction that uniformly maintains a specific spacing from the coil (i.e. as 360 positioned to side of first coil and overlapping with space formed around magnet 320a or 320b in direction providing spacing from 320a,b, see in Figs. 2-6, paragraphs [113-117,124-127], and in light of 112(b) rejections and treatment from 112 section above).  
Regarding claim 15, Lim teaches (see Figs. 1-15) the driving assembly (500) further includes: 
 a first magnetic member disposed on a first side surface of the driving assembly and configured to reciprocate in a first direction in which the at least one lens is aligned (e.g. magnet 320b(a) on first side surface of carrier 310 of focus adjustment (AF) unit 300 of 500, driven in z-direction, in which lens in 200 is aligned (AF),  paragraphs [89-100,120-122], Figs. 2-5), 
wherein the housing assembly (120,130) further includes: 
a first coil disposed to face the first magnetic member (coil part 330b(a) facing 320b,a, paragraphs [89-100,120-122], Figs. 2-5); and 
a first position sensor disposed at one side of the first coil and configured to measure an intensity of a magnetic field corresponding to the first magnetic member (as AF position sensor 360 on side of 330b,a measuring changes in magnetic field by moving magnet 320b,a see paragraphs [113-117,124-127], Figs 2-6), and 
wherein the first position sensor  (360) is disposed to be partially overlapped with a first virtual expansion area formed by expanding the first magnetic member in a direction that uniformly maintains spacing from the first coil (i.e. as 360 positioned to side of first coil and overlapping with space formed around magnet 320a or 320b in direction providing spacing from 320a,b, see in Figs. 2-6, paragraphs [113-117,124-127], and in light of 112(b) rejections and treatment from 112 section above).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-13 and 16-20 and are rejected under 35 U.S.C. 103 as being unpatentable over Lim US 20170139225 A1 in view of Kim et al (hereafter Kim) US 20170160558 A1. 
Regarding claim 2, Lim teaches (see Figs. 1-15) the driving assembly (500) further includes: 
a first carrier to fix the first magnetic member (carrier 310 of AF unit 300 of 500 fixing magnet 320a,b, driven in z-direction, paragraphs [89-100,120-122], Figs. 2-5);
a second carrier received in the first carrier (i.e. lens holder 420 in 310, paragraphs [133-141], Figs. 2, 7-8); and 
a second magnetic member and a third magnetic member fixed to a first side surface of the second carrier and driven in a second direction perpendicular to the first direction (e.g. magnet 451 parts on first side of 420, of second driving part 450 of shake compensation unit (i.e. OIS) 400 of 500, for driving in second direction e.g. Y-axis, paragraphs [23, 72, 131,136-141]), 
wherein the housing assembly (120,130) further includes: 
a second coil disposed to face the second magnetic member and configured to generate a magnetic field in response to a second signal to drive the second magnetic member (i.e. as one coil 452 part (e.g. left) facing 451 part with driver 450 dives 420 in e.g. y-direction, paragraphs [23, 95, 132-141], Figs. 7-8); 
a third coil disposed to face the third magnetic member and configured to generate a magnetic field in response to a third signal to drive the third magnetic member (i.e. as another  coil 452 part  (e.g. right) facing another 451 part with driver 450 dives 420 in e.g. y-direction, paragraphs [23, 95, 132-141], Figs. 7-8); and 
a second position sensor interposed between the second coil and the third coil and configured to measure positions of the second magnetic member and the third magnetic member (i.e. e.g. position sensor 453 between one and another part of 452, sensing the position of 451 parts, paragraphs [193-194, 207,23]), and 
wherein the second position sensor (453) is disposed to be partially overlapped with a second virtual expansion area formed by expanding the second magnetic member or the third magnetic member in a direction that uniformly maintains spacing from the second coil or the third coil.  (i.e. as 453 positioned in 452 and overlapping with space formed around magnet 451,  in direction providing spacing from 452, see in Figs. 2, 7-8, paragraphs [23, 95, 132-141, 193-194], and in light of 112(b) rejections and treatment from 112 section above).  
However Lim is silent that second and third magnets as magnet parts are actually a second magnetic member and a third magnetic member and that second and third coils as coil parts are actually a second and a third coils (i.e. as parts of 451 and 452, paragraphs [23, 95, 132-141). 
However, Lim also teaches that magnet and coil of driving unit can be a plurality of coils may be disposed to face the plurality of magnets, and with position sensor disposed at a position adjacent to one of the plurality of coils and teaches that magnet (320a) includes plurality of magnets, (e.g. two magnets as depicted in Fig. 4, paragraphs [94-97, 115-120] in order to provide and secure sufficient driving force to move the lens barrel). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include plurality of magnets e.g. two, according to teachings of Lim, for the magnet 451 on first side of 420, of second driving part 450 of shake compensation unit 400 of 500, order to provide and secure sufficient driving force to move the lens barrel).  paragraphs [23, 120]). 
Further, Kim who also teaches in the same field of invention of camera lens module (see Figs. (1-5, Title, Abstract, paragraphs [08-12, 27-38, 58-60]) and further teaches that image stabilization unit coils (as image stabilization unit where each of (XY) coils e.g. first coils 300 include two coils, Figs. 1-4, paragraphs [35-38]) providing space for the first position sensor (300a) between them, and thus allowing it not to be affected by a magnetic field of the coils, and preventing performance deterioration of the camera lens module, paragraphs [8-10, 36-38, 60]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify e.g. split the coil (e.g. left, right coil parts, that have the position sensor in between) of Lim according to teachings of Kim of using two coils with the position sensor between them, in order to allow the position sensor (of Lim) not to be affected by a magnetic field of the coils, and preventing performance deterioration of the camera lens module, paragraphs [8-10, 36-38, 60]). Note that as a result of combination of Lim and Kim, the combination also teaches and renders obvious that second and third magnets facing second and third coils, with second position sensor between the second and third coil (e.g. Lim, Fig. 2, 4, paragraphs [94-97, 115-120], Kim Figs. 1-4, paragraphs [35-38]). 
Regarding claim 3, the Lim-Kim combination teaches the invention as set forth above, and Lim teaches (see Figs. 1-15) the driving assembly (500) further includes: 
a fourth magnetic member and a fifth magnetic member fixed on a second side surface of the second carrier and driven in a third direction perpendicular to the first direction and the second direction (e.g. magnet 441 parts on second side of 420, of first driving part 440 of shake compensation unit 400 of 500, for X direction driving, and so 441 are driven in x-y direction, paragraphs [23, 72, 131,136-141]), the second side surface sharing one corner with the first side surface (as second and first side surfaces of 420 of 400, as depicted in Figs. 2, 7-8), 
wherein the housing assembly (120,130) further includes: a fourth coil disposed to face the fourth magnetic member and configured to generate a magnetic field in response to a fourth signal to drive the fourth magnetic member (i.e. as one coil 442 part (e.g. left) facing 441 part with driver 440 dives 420 in e.g. x-direction, paragraphs [23, 95, 132-141], Figs. 7-8); 
a fifth coil disposed to face the fifth magnetic member and configured to generate a magnetic field in response to a fifth signal to drive the fifth magnetic member (i.e. as another  coil 442 part  (e.g. right) facing another 441 part with driver 440 dives 420 in e.g. x-direction, paragraphs [23, 95, 132-141], Figs. 7-8); and 
a third position sensor interposed between the fourth coil and the fifth coil and configured to measure positions of the fourth magnetic member and the fifth magnetic member (i.e. e.g. position sensor 443 between one and another part of 442, sensing the position of 441 parts, [193-194, 207,23]), and 
wherein the third position sensor is disposed to be partially overlapped with a third virtual expansion area formed by expanding the fourth magnetic member or the fifth magnetic member in a direction that uniformly maintains spacing from the fourth coil or the fifth coil (i.e. as 443 positioned in 442 and overlapping with space formed around magnet 441,  in direction providing spacing from 442, see in Figs. 2, 7-8, paragraphs [23, 95, 132-141, 193-194], and in light of 112(b) rejections and treatment from 112 section above).  
Lim is silent that fourth and fifth magnets as magnet parts are actually a fourth magnetic member and a fifth magnetic member and that fourth and fifth coils as coil parts are actually a fourth and fifth coils (i.e. as parts of 451 and 452, paragraphs [23, 95, 132-141). 
However, Lim also teaches that magnet and coil of driving unit can be a plurality of coils may be disposed to face the plurality of magnets, and with position sensor disposed at a position adjacent to one of the plurality of coils and teaches that magnet (320a) includes plurality of magnets, (e.g. two magnets as depicted in Fig. 4, paragraphs [94-97, 115-120] in order to provide and secure sufficient driving force to move the lens barrel). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include plurality of magnets e.g. two, according to teachings of Lim, for the magnet 441 on second side of 420, of first driving part 440 of shake compensation unit 400 of 500, order to provide and secure sufficient driving force to move the lens barrel).  paragraphs [23, 120]). 
Further, Kim teaches that image stabilization unit coils (as image stabilization unit where each of (XY) coils e.g. second coils 301 include two coils, Figs. 1-4, paragraphs [35-38]) providing space for the first position sensor (301a) between them, and thus allowing it not to be affected by a magnetic field of the coils, and preventing performance deterioration of the camera lens module, paragraphs [8-10, 36-38, 60]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify e.g. split the coil (e.g. left, right coil parts, that have the position sensor in between) of Lim according to teachings of Kim of using two coils with the position sensor between them, in order to allow the position sensor (of Lim) not to be affected by a magnetic field of the coils, and preventing performance deterioration of the camera lens module, paragraphs [8-10, 36-38, 60]). Note that as a result of combination of Lim and Kim, the combination also teaches and renders obvious that fourth and fifth magnets facing fourth and fifth coils, with third position sensor between the fourth and fifth coil (e.g. Lim, Fig. 2, 4, paragraphs [94-97, 115-120], Kim Figs. 1-4, paragraphs [35-38]). 
Regarding claim 4, the Lim-Kim combination teaches the invention as set forth above, and Lim teaches (see Figs. 1-15) that the first magnetic member (e.g. 320a) is disposed on one side surface of the first carrier that does not face the first side surface and the second side surface (i.e. as 320a disposed on one side surface of 310 doesn’t face first or second side surface of 420, see Figs. 2, 5-6).  
Regarding claim 5, the Lim-Kim combination teaches the invention as set forth above, and Lim teaches (see Figs. 1-15)  further comprising: a control circuit (i.e. as driving apparatus 500 with AF 300 and OIS 400 driving units has driving circuit e.g. Driver IC, paragraphs [67-72, 90-97, 116-122, 135-141], Figs. 2-8), wherein the first position sensor measures an intensity of a first magnetic field from the first magnetic member (360 measures magnetic field from moving first magnet e.g. 320a(b) magnetic field, paragraphs [113-120]), and wherein the control circuit (driving circuit) is configured to: determine the position of the first magnetic member based on the intensity of the first magnetic field (i.e. as driving circuit is in closed loop control with 360 which is a hall position sensor, paragraphs [113-120]); and generate the first signal based on the position of the first magnetic member (i.e. as driving circuit is in closed loop control with 360 providing driving for 300 based on sensed position of e.g. 320a(b), e.g. paragraphs [113-120]. Figs. 2-5).  
Regarding claim 6, the Lim-Kim combination teaches the invention as set forth above, and Lim teaches (see Figs. 1-15) that the second position sensor (453) measures an intensity of a second magnetic field from the second magnetic member and the third magnetic member (i.e. as position sensor 453 for magnets 451, paragraphs [193-194, 207,23], as modified by Lim), and wherein the control circuit  (driving circuit) is further configured to: 
determine positions of the second magnetic member and the third magnetic member on a straight line extending in the second direction (as positions detector is positions of magnets 451 on straight line in second direction, paragraphs [135-141, 193-194, 207]), based on the intensity of the second magnetic field (i.e. as 453 is hall sensor for magnetic field detection and closed loop operation of 450 driver, paragraphs [135-141, 193-194, 207]); generate the second signal based on the position of the second magnetic member; and generate the third signal based on the position of the third magnetic member (i.e. as driving circuit and driver 450 of 400,500 generates signals for OIS operation of coils 452, based on closed loop operation with the 453 position sensor for 452 magnets, paragraphs [135-141, 193-194, 207], and with modification with Kim).  
Regarding claim 7, the Lim-Kim combination teaches the invention as set forth above, and Lim teaches (see Figs. 1-15) that the third position sensor measures (443) an intensity of a third magnetic field from the fourth magnetic member and the fifth magnetic member (i.e. as position sensor 443 for magnets 441, paragraphs [193-194, 207,23], as modified by Lim), and wherein the control circuit (driving circuit) is further configured to: 
determine positions of the fourth magnetic member and the fifth magnetic member on a straight line extending in the third direction (as positions detector is positions of magnets 441 on straight line in third direction, paragraphs [135-141, 193-194, 207]), based on the intensity of the third magnetic field (i.e. as 443 is hall sensor for magnetic field detection and closed loop operation of 450 driver, paragraphs [135-141, 193-194, 207]); generate the fourth signal based on the position of the fourth magnetic member; and generate the fifth signal based on the position of the fifth magnetic member (i.e. as driving circuit and driver 440 of 400,500 generates signals for OIS operation of coils 442, based on closed loop operation with 443 position sensor for 441 magnets, paragraphs [135-141, 193-194, 207], and with modification with Kim).  
Regarding claim 8, the Lim-Kim combination teaches the invention as set forth above, and Lim teaches (see Figs. 1-15) that the control circuit (driver circuit) is further configured to: move the second carrier by a first section in the third direction without moving the second carrier in the second direction (i.e. as driver circuit with 400, 440, 450 can move holder 420 in third (x) direction via frame 410 and ball members 700,900, separately and without moving it in second direction, see e.g. paragraphs [135-145,163], as depicted in Figs. 2, 7-9, 11-11B); measure the intensity of the second magnetic field through the second position sensor while the second carrier is moved by the first section (i.e. as hall position sensor 453 sensing second magnetic field and provides measurement signals through closed loop control to circuit drivers 450, e.g. paragraphs [193-194, 203-209]); and set a position to maximize the intensity of the second magnetic field as a first reference position (i.e. due to hall position sensor 453 sensing and providing measurement signals through closed loop control to circuit drivers 450 for a setting position, e.g.  regarding x-range, paragraphs [193-194, 203-209], as due to interpretation and treatment noted in 112(b) section above, and as the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function for shake compensation.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. Further it is held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding setting positions for shake compensation operation. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), See MPEP § 2114).
Regarding claim 9, the Lim-Kim combination teaches the invention as set forth above, and Lim teaches (see Figs. 1-15) that the control circuit is further configured to: move the second carrier (420) by a second section in the second direction without moving the second carrier in the third direction (i.e. as driver circuit with 400, 440, 450 can move holder 420 in second (y) direction via frame 410 and ball members 800,900, separately and without moving it in third direction, see e.g. paragraphs [135-145,163], as depicted in Figs. 2, 7-9, 11-11C); measure the intensity of the third magnetic field through the third position sensor while the second carrier is moved by the second section (i.e. as hall position sensor 443 sensing third magnetic field and provides measurement signals through closed loop control to circuit drivers 440, e.g. paragraphs [193-194, 203-209]); and set a position to maximize the intensity of the third magnetic field as a second reference position (i.e. due to hall position sensor 443 sensing and providing measurement signals through closed loop control to circuit drivers 4540 for  setting position, e.g.  regarding y-range, paragraphs [193-194, 203-209], as due to interpretation and treatment noted in 112(b) section above, and as the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function for shake compensation.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. Further it is held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding setting positions for shake compensation operation. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), See MPEP § 2114). 
Regarding claim 10, the Lim-Kim combination teaches the invention as set forth above, and Lim teaches (see Figs. 1-15) further comprising: a memory (i.e. as at least driver circuit, Driver IC with storage memory for normal operation of 500, and drivers 300, 400 (440, 450) providing automatic focus adjustment and shake compensation (OIS), e.g. paragraphs [67-72, 90-97, 116-122, 135-141, 192-198, 203-210]); wherein the control circuit (driver circuit) is further configured to: store, in the memory, a first offset distance between an intermediate point between the second magnetic member and the third magnetic member, and the first reference position (i.e. as for the operation of 450 with position of magnets 451 and sensor 453 with predetermined position of lens 200, and OIS operation, e.g. paragraphs [192-198, 203-210], and store, in the memory, a second offset distance between an intermediate point between the fourth magnetic member and the fifth magnetic member, and the second reference position (i.e. as for the operation of 440 with position of magnets 441 and sensor 443 with respect to predetermined position of lens 200, and OIS operation e.g. paragraphs [192-198, 203-210]; as due to interpretation and treatment noted in 112(b) section above, and as the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function for shake compensation.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. Further it is held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding setting positions for shake compensation operation. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), See MPEP § 2114).   
Regarding claim 11, the Lim-Kim combination teaches the invention as set forth above, and Lim teaches (see Figs. 1-15) that the control circuit (driver circuit) is further configured to: generate the third signal identical to the second signal (i.e. as driving circuit and driver 450 of 400,500 generates signals for OIS operation of coils 452, based on closed loop operation with the 453 position sensor for 452 magnets, paragraphs [135-141, 193-194, 207], and with modification with Kim); and generate the fifth signal identical to the fourth signal (i.e. as driving circuit and driver 440 of 400,500 generates signals for OIS operation of coils 442, based on closed loop operation with 443 position sensor for 441 magnets, paragraphs [135-141, 193-194, 207]).   
Regarding claim 12, the Lim-Kim combination teaches the invention as set forth above, and Lim teaches (see Figs. 1-15) that a thickness of the first coil is less than a thickness of the first position sensor (e.g. thickness of coil 330a is less than 360 in vertical direction, as depicted in Fig. 5,6), wherein a thickness of the second coil and a thickness of the third coil are than a thickness of the second position sensor (i.e. as thicknesses of coils 451 and position sensor 453, paragraphs [132-141, 192-196]), and wherein a thickness of the fourth coil and a thickness of the fifth coil and a thickness of the third position sensor (i.e. as thicknesses of coils 441 and position sensor 443, paragraphs [132-141, 192-196]), but is silent that the thicknesses of the second coil and the third coil are less than the thickness of the second position sensor, and that  thicknesses of the fourth coil and the fifth coil are less than the thickness of the third position sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thicknesses of second and third coil, and fourth and fifth coil to be less than thicknesses of second and third position sensor, respectively, in order to bring the hall position sensors closer to magnets that are sensed, thus improving sensing accuracy while camera module is reduced in size for use in a slim electronic product (paragraphs [122, 127, 220,231]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 13, the Lim-Kim combination teaches the invention as set forth above, and Lim teaches (see Figs. 1-15)  that the first coil, the second coil, the third coil, the fourth coil, or the fifth coil includes a fine pattern (FP) coil (i.e. as coils 320a(b) and modified 442,452, as depicted in Fig. 2, 4, paragraphs [94-97, 115-120], and Kim Figs. 1-4, paragraphs [35-38]).

Regarding claim 16, Lim teaches (see Figs. 1-15) that the driving assembly (500) further includes: 
a second magnetic member and a third magnetic member disposed on a second side surface different from the first side surface of the driving assembly and configured to reciprocate in a second direction or a third direction perpendicular to the first direction (e.g. magnet 451 parts on first side of 420 different from side with 320a,b, of second driving part 450 of shake compensation unit (i.e. OIS) 400 of 500, for driving in second direction e.g. Y-axis, movable in x-y directions,  paragraphs [23, 72, 131,136-141], Figs. 2-5, 10-11), wherein the housing assembly (120,130) further includes: 
a second coil disposed to face the second magnetic member (i.e. as one coil 452 part (e.g. left) facing 451 part with driver 450 dives 420 in e.g. y-direction, paragraphs [23, 95, 132-141], Figs. 7-8); 
a third coil disposed to face the third magnetic member (i.e. as another  coil 452 part  (e.g. right) facing another 451 part with driver 450 dives 420 in e.g. y-direction, paragraphs [23, 95, 132-141], Figs. 7-8); and 
a second position sensor interposed between the second coil and the third coil and configured to measure positions of the second magnetic member and the third magnetic member (i.e. e.g. position sensor 453 between one and another part of 452, sensing the position of 451 parts, paragraphs [193-194, 207,23]), and 
wherein the second position sensor (453) is disposed to be partially overlapped with a second virtual expansion area formed by expanding the second magnetic member or the third magnetic member in a direction that uniformly maintains spacing from the second coil or the third coil.  (i.e. as 453 positioned in 452 and overlapping with space formed around magnet 451,  in direction providing spacing from 452, see in Figs. 2, 7-8, paragraphs [23, 95, 132-141, 193-194], and in light of 112(b) rejections and treatment from 112 section above).  
However Lim is silent that second and third magnets as magnet parts are actually a second magnetic member and a third magnetic member and that second and third coils as coil parts are actually a second and a third coils (i.e. as parts of 451 and 452, paragraphs [23, 95, 132-141). 
However, Lim also teaches that magnet and coil of driving unit can be a plurality of coils may be disposed to face the plurality of magnets, and with position sensor disposed at a position adjacent to one of the plurality of coils and teaches that magnet (320a) includes plurality of magnets, (e.g. two magnets as depicted in Fig. 4, paragraphs [94-97, 115-120] in order to provide and secure sufficient driving force to move the lens barrel). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include plurality of magnets e.g. two, according to teachings of Lim, for the magnet 451 on first side of 420, of second driving part 450 of shake compensation unit 400 of 500, order to provide and secure sufficient driving force to move the lens barrel).  paragraphs [23, 120]). 
Further, Kim who also teaches in the same field of invention of camera lens module (see Figs. (1-5, Title, Abstract, paragraphs [08-12, 27-38, 58-60]) and further teaches that image stabilization unit coils (as image stabilization unit where each of (XY) coils e.g. first coils 300 include two coils, Figs. 1-4, paragraphs [35-38]) providing space for the first position sensor (300a) between them, and thus allowing it not to be affected by a magnetic field of the coils, and preventing performance deterioration of the camera lens module, paragraphs [8-10, 36-38, 60]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify e.g. split the coil (e.g. left, right coil parts, that have the position sensor in between) of Lim according to teachings of Kim of using two coils with the position sensor between them, in order to allow the position sensor (of Lim) not to be affected by a magnetic field of the coils, and preventing performance deterioration of the camera lens module, paragraphs [8-10, 36-38, 60]). Note that as a result of combination of Lim and Kim, the combination also teaches and renders obvious that second and third magnets facing second and third coils, with second position sensor between the second and third coil (e.g. Lim, Fig. 2, 4, paragraphs [94-97, 115-120], Kim Figs. 1-4, paragraphs [35-38]). 
Regarding claim 17, the Lim-Kim combination teaches the invention as set forth above, and Lim teaches (see Figs. 1-15) that the second magnetic member reciprocates in the second direction by a magnetic field generated by the second coil, and wherein the third magnetic member reciprocates in the second direction by a magnetic field generated by the third coil (i.e. as magnets 451 (as modified by Lim), are driven and move in second direction (y) by magnetic field from coils 452, paragraphs [23, 95, 132-141], Figs. 7-8, and as modified by Kim). 
Regarding claim 18, the Lim-Kim combination teaches the invention as set forth above, and Lim teaches (see Figs. 1-15) that the driving assembly (500) further includes: 
 a fourth magnetic member and a fifth magnetic member disposed on a third side surface (e.g. magnet 441 parts on third side of 420, of first driving part 440 of shake compensation unit 400 of 500, for X direction driving, and so 441 is driven in x-y direction, paragraphs [23, 72, 131,136-141]) which shares one corner with the second side surface of the driving assembly (as second and third side surfaces of 420 of 400, as depicted in Figs. 2, 7-8), and configured to reciprocate in the second direction or the third direction (441 driven in x-y direction, paragraphs [23, 72, 131,136-141]), 
wherein the housing assembly (120,130) further includes: 
a fourth coil disposed to face the fourth magnetic member (i.e. as one coil 442 part (e.g. left) facing 441 part with driver 440 dives 420 in e.g. x-direction, paragraphs [23, 95, 132-141], Figs. 7-8); 
a fifth coil disposed to face the fifth magnetic member (i.e. as another  coil 442 part  (e.g. right) facing another 441 part with driver 440 dives 420 in e.g. x-direction, paragraphs [23, 95, 132-141], Figs. 7-8); and 
a third position sensor interposed between the fourth coil and the fifth coil and configured to measure a magnetic field from the fourth magnetic member and the fifth magnetic member (i.e. e.g. position sensor 443 between one and another part of 442, sensing the position of 441 parts, [193-194, 207,23]), and 
wherein the third position sensor is disposed to be partially overlapped with a third virtual expansion area formed by expanding the fourth magnetic member or the fifth magnetic member in a direction that uniformly maintains spacing from the fourth coil or the fifth coil (i.e. as 443 positioned in 442 and overlapping with space formed around magnet 441,  in direction providing spacing from 442, see in Figs. 2, 7-8, paragraphs [23, 95, 132-141, 193-194], and in light of 112(b) rejections and treatment from 112 section above).  
Regarding claim 19, the Lim-Kim combination teaches the invention as set forth above, and Lim teaches (see Figs. 1-15) that the fourth magnetic member reciprocates in the third direction by a magnetic field generated by the fourth coil, and wherein the fifth magnetic member reciprocates in the third direction by a magnetic field generated by the fifth coil (i.e. as magnets 441 (as modified by Lim), are driven and move in third direction (x) by magnetic field from coils 442, paragraphs [23, 95, 132-141], Figs. 7-8, and as modified by Kim).
Regarding claim 20, the Lim-Kim combination teaches the invention as set forth above, and Lim teaches (see Figs. 1-15) that the second magnetic member and the third magnetic member reciprocate in the third direction based on reciprocating movements of the fourth magnetic member and the fifth magnetic member (i.e. as magnets 451 (as modified by Lim) are on 420 are driven and move in third direction (z) by magnetic field from magnets coils 441, 442, paragraphs [23, 95, 132-141], Figs. 7-8, and as modified by Kim), and wherein the fourth magnetic member and the fifth magnetic member reciprocate in the second direction based on reciprocating movements of the second magnetic member and the third magnetic member (i.e. as magnets 441 (as modified by Lim) which are on 420, are driven and move in second direction (y) by magnetic field from coils 452, paragraphs [23, 95, 132-141], Figs. 7-8, and as modified by Kim).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. US 20190124265 A1 also disclose features of instant invention (see Figs. 1-3 and related descriptions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872